DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 27 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 11, 2022.
Applicant’s election of Group I, continuous infusion in claim 19, and a cyclodextrin excipient in claim 30, in the reply filed on July 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to because they include grayscale which makes the figures and text difficult to decipher.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  the Examiner suggests including what the initials NMDA stand for in the claim for clarity.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  claim 8 recites “the state drug concentration” there is insufficient antecedent basis for this limitation to the claim and should be recited as “a”.  The Examiner also notes that claim 2 refers to “a steady state drug plasma concentration” as opposed to just “state drug concentration.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charney et al. (US 2017/0181966)
With regard to claims 1, 12, 14 and 15, Charney et al. teach a tamper-resistant drug delivery device comprising: a) a reservoir containing a drug formulation comprising an NMDA receptor antagonist ([0020], [0087], [0093], reservoir of an inhaler contains ketamine); b) a pump mechanism configured for administering the drug formulation comprising the NMDA receptor antagonist ([0020], [0087], [0093], pump mechanism inherent to the inhaler to dispense the substance); and c) a user interface allowing a subject to select and self-administer a dose of the drug formulation from a selection of at least one pre-programmed dosage regimen that is not configurable by the subject ([0020], [0087], [0093], interface would include at least the nozzle of the inhaler which allows the user to self-administer a dose, the provision and selection of the nozzle selects the dose which has necessarily been selected by provision of the dose to the inhaler, [0025], [0076], claim 11, the dose provided has been titrated/prescribed under the supervision of a physician such that the inhaler is provided with the dose suited to the patient, as the dose is determined by a physician this would indicate the subject is not authorized to determine (configure) the dose).
With regard to claim 24, alternatively the dose can be delivered via transdermal, intravenous, intradermal, or subcutaneous routes and a corresponding reservoir, interface (taken as the provided user delivery interface), and pump mechanism would necessarily be provided, Charney et al. teach these routes are common means for drug delivery to one of ordinary skill ([0003], [0076], [0122]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8, 18, 19, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charney et al. (US 2017/0181966 A1) as applied to claim 1 above.
With regard to claims 2, 8, and 26, Charney et al. do not specifically disclose the dose provides an effective steady state drug plasma concentration for at least 8 hours and which reduces side effects.  However, Charney et al. specifically discloses the dosages are titrated under the care of a physician to determine an amount that is effective to alleviate depression but does not cause dysphoria or psychosis and is dependent on various factors and once the dosage range is established can be provided on an as-needed, dose-to-effect basis ([0020], [0076], [0077], [0083]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the dosage provided by Charney et al. provides an effective steady state drug plasma concentration for at least 8 hours which reduces side effects because Charney et al. teach dosage adjustment under the care of the physician to determine the effective dosage which varies based on various factors and would be effective without causing additional problems such as dysphoria or psychosis.  As Charney et al. teach it is within the ordinary skill in the art to adjust the dose to find an effective amount for treatment one of ordinary skill would be able to provide a dose which yields an effective steady state drug plasma concentration.
With regard to claims 18 and 19, Charney et al. teach alternatively the dose can be delivered via transdermal, intravenous, intradermal, or subcutaneous routes and a corresponding reservoir, interface (taken as the provided user delivery interface), and pump mechanism would necessarily be provided, Charney et al. teach these routes are common means for drug delivery to one of ordinary skill ([0003], [0076], [0122]).  Charney et al. teach that with transdermal or intravenous delivery multiple dosages may be delivered ([0023]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the dosing regimen may comprise a plurality of dosing options as Charney et al. teach some treatments may require multiple deliveries and the patient and doctor would be able to determine the number of doses needed to provide effective treatment.  Charney et al. provides an exemplary rate in an intravenous example of 0.5 mg/kg over 40 minutes ([0048]) which is providing continuous infusion.  The selection of the dose and rate inherently includes a selection of continuous infusion.
With regard to claim 25, Charney et al. teach a device substantially as claimed but does not recite the infusion rate as claimed.  Charney et al. provides an exemplary rate in an intravenous example of 0.5 mg/kg over 40 minutes ([0048]).  Charney et al. discloses the dosages are titrated under the care of a physician to determine an amount that is effective to alleviate depression but does not cause dysphoria or psychosis and is dependent on various factors and once the dosage range is established can be provided on an as-needed, dose-to-effect basis ([0020], [0076], [0077], [0083]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the dose may be delivered at a rate of 0.1 mg/hour as Charney et al. teach dosages are adjusted by the physician based on particular patient factors and the physician would be able to determine the rate as effective for treatment.  The Examiner notes the rate is a functional recitation of the dose and a device would be capable of delivering at such a rate.  Charney et al. teach the dose can be delivered via transdermal, intravenous, intradermal, or subcutaneous routes, Charney et al. teach these routes are common means for drug delivery to one of ordinary skill ([0003], [0076], [0122]).

Claim(s) 3, 5, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charney et al. (US 2017/0181966 A1) as applied to claim 1 above, and further in view of Kalyanpur et al. (US 2018/0060527 A1).
With regard to claim 3, Charney et al. teach the dosage is set by the physician but does not explicitly disclose the regimen is locked ([0020], [0076]).  However, Kalyanpur et al. teach an intranasal spray for delivering ketamine in the treatment of depression ([0004]) which is programmed to provide the dose and a lock to prevent unauthorized use outside the dosage regimen which prevents abuse of the substance (abstract, [0007], [0009], [0044]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate dosage programming and a locking mechanism into Charney et al. as Kalyanpur et al. teach such is beneficial to prevent abuse.
With regard to claim 5, Charney et al. teach a device substantially as claimed but does not disclose the device is configured to be tamper-resistant.  However, Kalyanpur et al. teach an intranasal spray for delivering ketamine in the treatment of depression ([0004]) which includes fasteners to prevent tampering ([0032]) as well as sensors to alert the user if tampering has occurred ([0045], [0048]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate tamper-resistant features into Charney et al. as in Kalyanpur et al. as these measure aid in preventing the user from tampering with the device to ensure safe and proper usage.
With regard to claims 21-23, Charney et al. teach a device substantially as claimed but does not disclose a remote access, monitoring, or communications modules.  However, Kalyanpur et al. teach an intranasal spray for delivering ketamine in the treatment of depression ([0004]) which uses wireless communication to program and monitor the deliver device to ensure proper usage (abstract, [0026], [0047], [0048], [0054]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate remote access, monitoring, or communications modules in Charney et al. as Kalyanpur et al. teach it is effective to provide and ensure proper dosing.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charney et al. (US 2017/0181966 A1) as applied to claim 1 above, and further in view of Applicant Admitted Prior Art (AAPA).
With regard to claim 30, Charney et al. teach a device substantially as claimed and that Ketamine can be delivered with additional substances ([0062], [0082]) but does not specifically disclose a cyclodextrin excipient.  However, AAPA discloses that cyclodextrin is known to assist in delivery and can dramatically influence solubility of the API in aqueous solutions, dissolution rates, can influence product stability, and pharmacokinetic properties of the pharmaceutical preparation ([204]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a cyclodextrin excipient along with the substance in Charney et al. as AAPA discloses this is beneficial for influencing solubility, dissolution rate, product stability, and pharmacokinetic properties.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charney et al. (US 2017/0181966 A1) as applied to claim 1 above, and further in view of Seguin et al. (US 2016/0354558 A1).
With regard to claim 32, Charney et al. teach a device substantially as claimed but does not disclose the device is configured to limit the dose according to a set threshold.  However, Sequin et al. teach an intranasal spray for delivering ketamine ([0094]) and comparing measured values to stored threshold values to ensure dosing compliance and limit delivery if values are not within threshold limits ([0068], [0079]-[0082], [0088], claim 12).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use threshold value comparisons to control dose delivery in Charney et al. as Sequin teaches this is beneficial to ensure desired delivery as prescribed by the medical personnel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783